DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 1 recites “an NTC sensor”.  The acronym NTC should be spelled out and defined (Negative Temperature Coefficient) to ensure clarity of the claim.
Claim 12, line 2 recites “the direction”, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Alves (US 2007/0228031).
With respect to the limitations of claim 1, Alves teaches a hob (Figs 1, 2, support 14, 0038) for installation in a worktop (electrical heating arrangement 2, cooking plate 4, 0038), said hob comprising: a hob housing (support 14); a thermally insulating bracket (Figs 3A-3C, support member 70, preferably of ceramic material such as steatite, cordierite or alumina, 0052) that is attached to the hob housing (see figure 2, where 70 is attached to 14 at peripheral wall 18); a temperature sensor (Figs 2, 3, temperature sensor assembly 30, 0042) configured to acquire a heat output into the worktop in an integrated state (0060, 0061); and a heat-conducting retaining element (Figs 3A-3C, support member 70, 0052, mounting bracket 80, 0058, from a sing bent sheet or strip of metal) that is fixed (Fig 3A, clip means 84, 0056) to the thermally insulating bracket (70), 
With respect to the limitations of claims 3 and 8, Alves teaches the hob housing includes an external wall (Fig 2, support 14 having an external wall), said retaining element (70, 80) being attached to a top side of the external wall of the hob housing (see figure 2); the temperature sensor is embodied as a resistance temperature sensor (Figs 1-5, electrical resistance element 40, 0044, 0047).
With respect to the limitations of claim 12, Alves teaches the thermally insulating bracket exerts a spring force in the direction of the retaining element that fixes the retaining element in place (0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Alves (US 2007/0228031) as applied to claims 1 and 3, further in view of Wilde (EP0021107).  An English machine translation of Wilde (EP0021107) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 4, 5, 6, 7 and 9, Alves discloses the claimed invention except for further comprising a profiled element configured to connect in an assembled state a hob plate to the hob housing and to align the hob housing in an assembled state into a cutout of the worktop, the profiled element being in thermally conducting contact with the worktop, and the retaining element being in thermally conducting contact with the profiled element; the profiled element is in contact with an underside of the hob plate; the retaining element is embodied as a U-profile with two limbs which encompass an upper edge of the hob housing, and a connection which connects the two limbs and forms a supporting surface, said profiled element resting on the supporting surface; the retaining element is attached in a projecting tab of the hob housing; the temperature sensor is embodied as an NTC sensor.  
However, Wilde discloses further comprising a profiled element (Figs 1-3, heat transfer element 18, Pg 2) configured to connect in an assembled state a hob plate (glass ceramic plate 14, Pg 2) to the hob housing (metal shell 17, Pg 2) and to align the hob housing in an assembled state into a cutout of the worktop (see figure 1), the profiled element being in thermally conducting contact with the worktop (Pg 2, a heat transfer element 18 is inserted between the edge 16 and the glass ceramic plate 14 and is made from an essentially flat plate made of a sheet of sheet metal with good thermal conductivity, for example sheet brass or copper), and the retaining element (fastening tabs 22, bends 23) being in thermally conducting contact with the profiled element (18); the profiled element (18) is in contact with an underside of the hob plate (Pg 2, a heat transfer element 18 is inserted between the edge 16 and the glass ceramic plate 14 and is made from an essentially flat plate made of a sheet of sheet metal with good thermal conductivity, for example sheet brass or copper); the retaining element is embodied as a U-profile (Fig 3, tabs 22, bends 23) with two limbs which encompass an upper edge of the hob housing (17), and a connection (Fig 3, top edged of shell 17) which connects the two limbs and forms a supporting surface, said profiled element resting (18) on the supporting surface; the retaining element (22, 23) is attached in a projecting tab (top edge of shell 17) of the hob housing; the temperature sensor is embodied as an NTC sensor (NTC or PTC sensor, Pg 3) is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the hob of Alves having a heating conducting retaining element with the further comprising a profiled element configured to connect in an assembled state a hob plate to the hob housing and to align the hob housing in an assembled state into a cutout of the worktop, the profiled element being in thermally conducting contact with the worktop, and the retaining element being in thermally conducting contact with the profiled element; the profiled element is connected with a positive-fit to an underside of the hob plate; the retaining element is embodied as a U-profile with two limbs which encompass an upper edge of the hob housing, and a connection which connects the two limbs and forms a supporting surface, said profiled element resting on the supporting surface; the retaining element is attached in a projecting tab of the hob housing of Wilde for the purpose of providing a known heating conducting retaining element with the recited profiled element configuration that provides good heat transfer for taking into account the temperature of the glass ceramic plate (Pg 4, last 5 paragraphs).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the hob of Alves having a temperature sensor with the temperature sensor is embodied as an NTC sensor of Wilde for the purpose of using known, conventional sensors that are suitable as cooking hob temperature sensors (Pg 3, last 3 pars thru Pg 4, first par).  

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Alves (US 2007/0228031) as applied to claims 1 and 3, further in view of Fisher (US 4,243,874)
With respect to the limitations of claim 10, Alves discloses the claimed invention except for further comprising a plurality of said temperature sensor and a plurality of said heat-conducting retaining element to respectively fasten the temperature sensors in the hob housing for acquiring a heat output into the worktop in the integrated state.
However, Fisher discloses further comprising a plurality of said temperature sensor (Fig 5, temperature sensors 125, temperature switching members 126, Col 7) for acquiring a heat output into the worktop (Fig 1, ceramic glass plate 11, Col 3) in the integrated state is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the hob of Alves having a temperature sensor and heat-conducting retaining element with the further comprising a plurality of said temperature sensor in the hob housing for acquiring a heat output into the worktop in the integrated state of Fisher for the purpose of providing a known multiple temperature configuration for detecting a temperature distribution of the cooktop.
Alves in view of Fisher discloses the claimed invention except for further comprising a plurality of said heat-conducting retaining element to respectively fasten the temperature sensors in the hob housing.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to duplicate the heat-conducting retaining element to respectively fasten the temperature sensors in the hob housing, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see MPEP 2144.04).

Response to Amendments
Claims 1, 4 and 5 have been amended.
Claims 2 and 11 are cancelled.
Claim 12 is new.
Claims 1, 3-10 and 12 are pending.

Response to Arguments
Applicant’s arguments filed on 1/25/2021 with respect to claim 1, 3-10 and 12 have been fully considered but they are not persuasive.
The applicant has argued about claim 1 on page 5 of the Remarks that Alves does not disclose the limitations of “a thermally insulating bracket that is attached to the cooking hob” because the bracket 70, 80 of Alves is not thermally insulating as disclosed in paragraph 0061 of Alves, the examiner respectfully disagrees.  The thermally insulating bracket 70 of is made of a ceramic material such as steatite, cordierite or alumina, which is thermally insulating.
The applicant further argues on page 5 that Alves fails to disclose the limitations directed to “a heat-conducting retaining element that is fixed to the thermally insulating bracket”, the examiner respectfully disagrees.  Alves fully discloses a heat-conducting retaining element (Figs 3A-3C, support member 70, 0052, mounting bracket 80, 0058, from a sing bent sheet or strip of metal) that is fixed (Fig 3A, clip means 84, 0056) to the thermally insulating bracket (70), as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/22/2021